Citation Nr: 1017651	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left wrist disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 
1946.  

This appeal arises from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi which denied service connection for 
bilateral wrist arthritis.  

The Board of Veterans' Appeals (Board) in a June 2009 
decision denied service connection for arthritis of the right 
wrist.  The claim for service connection for a left wrist 
disorder was remanded for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran sent to the Board a Statement in Support of Claim 
which was received in January 2010.  He requested a video 
hearing before the Board in support of his claim for service 
connection for a left wrist disorder.  The Veteran has not 
yet been afforded an opportunity to have a hearing before a 
Member of the Board at his local VA office.  38 U.S.C.A. 
§ 7107 (c) (West 2002); 38 C.F.R. § 20.703 (2009).  The 
Veteran's claim is remanded to schedule the requested 
videoconference.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The Veteran should be scheduled for a 
videoconference hearing before a 
Veterans Law Judge at the local VA 
office.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



